              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 1 of 10




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    UNITED STATES OF AMERICA

 9                               Plaintiff,                 CASE NO. CR18-096RSM

10           v.                                             ORDER DENYING DEFENDANT’S
                                                            MOTION FOR COMPASSIONATE
11    GIORGIO MCKINNEY                                      RELEASE

12                               Defendant.

13
                                              I.   INTRODUCTION
14
            This matter comes before the Court on Defendant Giorgio McKinney’s Motion for
15
     compassionate release pursuant to 18 U.S.C. § 3582(c)(1). Dkt. #72. Defendant requests that the
16
     Court reduce his sentence due to the global COVID-19 pandemic and the risks it poses to him as
17
     a result of his Post Traumatic Stress Disorder (“PTSD”) and sleep disorder, as well as his children’s
18
     need for him to be a substitute care giver in the event their mother contracts COVID-19. Plaintiff
19
     United States of America (“the Government”) opposes Defendant’s motion. Dkt. #75. Defendant
20
     has not filed a Reply. The Court finds oral argument unnecessary to rule on this motion. LCrR
21
     12(b)(12). Having considered the Motion, the Government’s Response, and the remainder of the
22
     record, the Court DENIES Mr. McKinney’s motion for compassionate release.
23
     //

     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 1
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 2 of 10




 1                                            I.      BACKGROUND

 2           Mr. McKinney is a 35-year-old inmate confined at the Federal Correctional Institute in

 3   Sheridan, Oregon (“FCI Sheridan”). On January 27, 2018, Seattle police conducted a search of

 4   Defendant’s car in the process of arresting one of its passengers. See Dkt. #60. Police found a

 5   9mm firearm in the center console, which Defendant admitted was his. On January 16, 2019,

 6   Defendant pleaded guilty to one count of felon in possession of firearm, 18 U.S.C. § 922(g)(1).

 7   Dkt. #45. On November 1, 2019 the Court sentenced Mr. McKinney to 36 months in custody and

 8   36 months of supervised release. Dkt. #67. Defendant’s projected release date is May 1, 2022.

 9           Over the past months, public understanding of the COVID-19 virus and its corresponding

10   risks to inmates and staff at Bureau of Prison (“BOP”) facilities has continued to expand. The

11   U.S. Centers for Disease Control and Prevention (“CDC”) has advised that certain populations are

12   at heightened risk of severe complications and/or death if they contract COVID-19. See U.S. Ctrs.

13   for Disease Control and Prevention, Coronavirus Disease 2019-COVID, People with Certain

14   Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

15   with-medical-conditions.html (last updated Sept. 11, 2020) (“CDC Guidelines”).1 This includes

16   individuals over the age of 65, those in nursing homes or long-term care facilities, and those with

17   “certain underlying medical conditions.” Id. Particularly concerning are chronic lung diseases

18   such as chronic obstructive pulmonary disease, serious heart conditions, obesity, Type 2 diabetes,

19   chronic kidney disease, cancer, sickle cell disease, and weakened immune system due to a solid

20

21

22
     1
23     Pursuant to Fed. R. Evid. 201(c)(1), the Court takes judicial notice sua sponte of public records related
     to the COVID-19 health crisis, including documents available through government agency websites.
     Gustavson v. Wrigley Sales Co., No. 12-CV-01861-LHK, 2014 WL 60197, at *3 (N.D. Cal. Jan. 7, 2014).

     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 2
                Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 3 of 10




 1   organ transplant.2 The CDC revised its guidance on July 17, 2020 to reflect that certain underlying

 2   conditions such as moderate-to-severe asthma and high blood pressure “might increase risk to

 3   better reflect the quality of available data currently.” Id. (emphasis in original).

 4           In response to public health officials’ warnings about the spread of COVID-19 and the risk

 5   of severe complications in certain populations, the U.S. Attorney General has issued guidance to

 6   the Director of the BOP recommending a reduction in prison populations. Memorandum from the

 7   Attorney     General      to   the    Director        of    Bureau    Prisons,    (March      26,    2020),

 8   https://www.justice.gov/file/1262731/download. The Attorney General advises that the reduction

 9   should be accomplished by transferring non-violent, vulnerable, and elderly inmates posing a

10   minimal likelihood of recidivism to home confinement. Id. At FCI Sheridan, there are currently

11   19    inmates      with     pending     tests,    8        inmates   with    positive    tests,     and      5

12   inmates designated as “recovered.”          See Federal Bureau of Prisons, Covid-19 Cases,

13   https://www.bop.gov/coronavirus/index.jsp (last visited October 6, 2020).

14           On June 2, 2020, Defendant submitted an administrative request for release due to COVID-

15   19. See Dkt. #72-1. Defendant did not receive a response and filed a Motion for Compassionate

16   Release with this Court on September 27, 2020. Dkt. #72 at 5.

17                                              II.        DISCUSSION

18        A. Legal Standard

19           Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

20   imprisonment “constitutes a final judgment and may not be modified by a district court except in

21   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

22
     2
       The CDC also identifies other conditions causing a weakened immune system that may increase one’s
23   risk for severe illness, including blood or bone marrow transplant, HIV, use of corticosteroids, or use of
     other immune weakening medicines. CDC Guidelines, supra.


     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 3
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 4 of 10




 1   omitted). Those limited circumstances are governed by 18 U.S.C. § 3582(c). Previously, district

 2   courts could “reduce the term of imprisonment” only “upon motion of the Director of the Bureau

 3   of Prisons.” However, amendments contained in the First Step Act of 2018, effective on December

 4   21, 2018, further allowed district courts to act “upon motion of the defendant after the defendant

 5   has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 6   motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 7   warden of the defendant’s facility, whichever is earlier, . . . .” 18 U.S.C. § 3582(c)(1)(A). Since

 8   more than thirty days has lapsed since his administrative request, parties agree that Mr. McKinney

 9   has satisfied his administrative remedies. See Dkt. #75 at 9.

10           No matter how the issue comes before the Court, the Court must find that “extraordinary

11   and compelling reasons warrant” a sentence reduction and that a “reduction is consistent with

12   applicable policy statements issued by the Sentencing Commission.” Id.3                  The Sentencing

13   Commission’s policy statements specify that a sentence should be reduced only where a district

14   court concludes, “after considering the factors set forth in 18 U.S.C. § 3553(a),” that

15   “[e]xtraordinary and compelling reasons warrant the reduction,” and that “[t]he defendant is not a

16   danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

17   United States Sentencing Guidelines (“USSG”) § 1B1.13. Given that Mr. McKinney is 35 years

18   old, only sections (1)(A), (2), and (3) of the Sentencing Commission’s policy statement are

19   relevant to his motion. Thus, under the policy statement, Mr. McKinney is entitled to relief if he

20   demonstrates that (1) extraordinary and compelling reasons warrant a sentence reduction, (2) he is

21

22   3
      A reduction may also be permitted because of the defendant’s old age, provided “that the defendant is
     not a danger to the safety of any other person or the community” and that the “reduction is consistent with
23   applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii).
     Defendant does not seek relief on this basis.


     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 4
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 5 of 10




 1   not a danger to the safety of others or the community, and (3) any requested reduction is consistent

 2   with the policy statement. See USSG § 1B1.13(1)(A), (2), (3).

 3      B. Extraordinary and Compelling Circumstances

 4          Defendant bears the burden of establishing that extraordinary and compelling reasons exist

 5   that justify compassionate release. Riley v. United States, No. C19-1522 JLR, 2020 WL 1819838,

 6   at *7 (W.D. Wash. Apr. 10, 2020). Mr. McKinney claims that he is entitled due release due to (1)

 7   his medical conditions that increase his likelihood of severe illness from COVID-19; and (2)

 8   family circumstances related to his wife’s high likelihood of contracting COVID-19.

 9                  i. Medical Condition

10          The Sentencing Commission provides guidance on circumstances that may support a

11   finding of “extraordinary and compelling reasons.” In relevant part, the guidance states:

12                  (A) Medical Condition of the Defendant.

13                  (i) The defendant is suffering from a terminal illness (i.e., a serious
                    and advanced illness with an end of life trajectory). A specific
14                  prognosis of life expectancy (i.e., a probability of death within a
                    specific time period) is not required. Examples include metastatic
15                  solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                    organ disease, and advanced dementia.
16
                    (ii) The defendant is—
17
                    (I) suffering from a serious physical or medical condition,
18                  (II) suffering from a serious functional or cognitive impairment, or
                    (III) experiencing deteriorating physical or mental health because of
19                  the aging process, that substantially diminishes the ability of the
                    defendant to provide self-care within the environment of a
20                  correctional facility and from which he or she is not expected to
                    recover.
21                  ...

22                  (D) Other Reasons. As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant’s case an extraordinary and
23                  compelling reason other than, or in combination with, the reasons
                    described in subdivision (A) through (C).


     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 5
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 6 of 10




 1
     USSG § 1B1.13 cmt. n.1(A).4
 2
            Because USSG § 1B1.13 has not been updated since the passage of the First Step Act,
 3
     district courts nationwide are split on the issue of whether the Commission’s list of “extraordinary
 4
     and compelling reasons” is exclusive and binding on courts. See, e.g., United States v. Rodriguez,
 5
     No. 17-cr-00021-WHO-1, 2019 WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019) (“This court follows
 6
     the growing number of district courts that have concluded that, in the absence of applicable policy
 7
     statements, courts can determine whether any extraordinary and compelling reasons other than
 8
     those delineated in USSG § 1B1.13 cmt. n.1(A)-(C) warrant compassionate release.”) (internal
 9
     quotation marks omitted)). Consistent with the reasoning in Rodriguez, several courts in this
10
     district have concluded that “the comments to USSG § 1B1.13 do not constrain the Court in
11
     evaluating whether the grounds for release articulated by defendant are ‘extraordinary and
12
     compelling,’ but they do provide helpful guidance.” United States v. Powers, No. CR15-166 TSZ,
13
     2020 WL 3605748, at *1 (W.D. Wash. July 2, 2020); see also United States v. Locke, No. CR18-
14
     0132 RAJ, 2020 WL 3101016, *4 (W.D. Wash. June 11, 2020) (“[T]his Court agrees with the
15
     position taken by numerous courts that the ‘old policy statement provides helpful guidance, [but]
16
     . . . does not constrain [a court’s] independent assessment of whether ‘extraordinary and
17
     compelling reason’ warrant a sentence reduction under § 3852(c)(1)(A).”); and United States v.
18
     Grubbs, No. CR 16-228TSZ, 2020 WL 3839619, at *1 & *2 n.2 (W.D. Wash. July 8, 2020). The
19
     Court reaches the same conclusion here that the comments to USSG § 1B1.13 are not exclusive,
20
     but nevertheless provide useful guidance.
21

22
     4
      The application note also provides that a finding of “extraordinary and compelling reasons” may be
23   premised on the age of the defendant or the family circumstances of the defendant. USSG 1B1.13 cmt.
     n.1(B)–(C).


     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 6
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 7 of 10




 1          Over the past several months, faced with the rapid spread of COVID-19 through the

 2   country’s prison systems, many courts have determined that the USSG’s “medical condition”

 3   criteria are not well-suited to addressing the risk of serious illness or death from COVID-19. As

 4   a result, courts in this district have considered one or more of the following factors when evaluating

 5   a compassionate release request based on the threat COVID-19: (i) whether the inmate is at higher

 6   risk because of his or her age and/or race; (ii) whether the inmate has one or more,

 7   medically-documented, chronic health conditions that render him or her more vulnerable to

 8   COVID-19; (iii) the fatality rate for individuals with similar health conditions as compared with

 9   the overall fatality rate for COVID-19; (iv) whether the inmate has previously tested positive for

10   the coronavirus that causes COVID-19 and, if so, whether the inmate suffers from any long-term

11   effects of the disease; and (v) whether the inmate’s release is expected to reduce the risk of him or

12   her contracting COVID-19. Powers, 2020 WL 3605748, at *2 (W.D. Wash. July 2, 2020)

13   (collecting cases). Given the “catch-all” provision of the Commission’s application notes, see

14   USSG § 1B1.13, cmt. n.1(D), as well as the non-binding status of the comments to USSG § 1B1.13,

15   the Court has discretion to consider the above factors. Id.

16          Mr. McKinney argues that the effects of PTSD and related sleep disorders expose him to

17   heightened risk of severe illness from COVID-19. Dkt. #72 at 3. Although the CDC identifies

18   various conditions and treatments that may compromise one’s immune system and therefore

19   increase susceptibility to COVID-19, it does not reference PTSD and/or sleep disorders as one of

20   these factors. See CDC Guidelines, supra (citing immunocompromised state due to organ, blood,

21   or bone marrow transplants, HIV, use of corticosteroids, or use of other immune weakening

22   medicines). Defendant also provides several articles describing the link between PTSD, sleep

23   deprivation, and weakened immune systems. See Dkts. #72-4, #72-5, #72-6. Of these articles,



     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 7
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 8 of 10




 1   only one addresses the link between COVID-19 and PTSD. See Dkt. #72-4 at 15-17 (Nat’l Ctr.

 2   for     PTSD,     Effects   of   the   Coronavirus     (COVID-19)      Pandemic      on    PTSD,

 3   https://www.ptsd.va.gov/covid/COVID _effects_ptsd.asp (last updated June 3, 2020). However,

 4   this article only describes how the stress and anxiety of the COVID-19 pandemic exacerbate PTSD

 5   symptoms. See id. While these materials demonstrate a link between anxiety and stress on a

 6   person’s immune system, they are insufficient to demonstrate that Mr. McKinney’s PTSD or sleep

 7   disorders render him immunosuppressed to the extent that he is at risk of severe illness from

 8   COVID-19.

 9           For these reasons, the Court finds that on the current record, it cannot conclude that Mr.

10   McKinney’s medical conditions constitute extraordinary and compelling circumstances for

11   compassionate release.

12                   ii.    Family Circumstances

13           Mr. McKinney also claims that his family circumstances merit compassionate release due

14   to the potential incapacitation of Jonisha Cloy, who is the mother and caregiver for two of

15   Defendant’s minor children. Dkt. #72 at 4. The Sentencing Commission’s application notes

16   provide that “extraordinary and compelling reasons” for a sentence reduction exist due to: “[t]he

17   death or incapacitation of the caregiver of the defendant’s minor child or minor children . . . .”

18   USSG § 1B1.13 cmt. n.1(C). Defendant has failed to demonstrate that this condition is satisfied

19   here.

20           Because the First Step Act was enacted as recently as December 2018, there is sparse case

21   law addressing the standards a district court should employ when reviewing an inmate’s request

22   for compassionate release due to “family circumstances.” For that reason, courts have looked to a

23   Program Statement issued by BOP for guidance in reviewing requests based on the incapacitation



     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 8
              Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 9 of 10




 1   of a spouse and/or the incapacitation of the family member caregiver. See, e.g., United States v.

 2   Bolden, No. CR16-320-RSM, 2020 WL 4286820, at *4 (W.D. Wash. July 27, 2020); United States

 3   v. Collins, No. 15-10188-EFM, 2020 WL 136859, at *4 n.13 (D. Kan. Jan. 13, 2020) (noting that

 4   although the Program Statement is specifically meant for use by BOP, it “provide[s] guidance for

 5   courts as well”); see also United States v. Strain, No. 3:97-CR-00004-TMB, 2020 WL 1977114,

 6   at *4, n.49 (D. Alaska Apr. 24, 2020); United States v. Gutierrez, 2019 WL 2422601, at *3 (D.N.M.

 7   June 10, 2019)).

 8           The Program Statement defines “incapacitation” as “a serious injury, or a debilitating

 9   physical illness and the result of the injury or illness is that the spouse . . . is completely disabled,

10   meaning that the spouse . . . cannot carry on any self-care and is totally confined to a bed or chair.”

11   BOP Program Statement § 5050.50, https://www.bop.gov/policy/progstat/5050_050_EN.pdf,at

12   10. The Program Statement also provides for incapacitation as a result of a “severe cognitive

13   deficit (e.g., Alzheimer’s disease or traumatic brain injury that has severely affected the spouse’s

14   or registered partner’s mental capacity or function), but may not be confined to a bed or chair.”

15   Id. When evaluating requests based on incapacitation of the caregiver to a defendant’s minor child,

16   “incapacitation” is defined as “suffered a severe injury (e.g., auto accident) or suffers from a severe

17   illness (e.g., cancer) that renders the caregiver incapable of caring for the child.” Id. at 7. The

18   guidance states that information and documentation must be provided showing the incapacitation

19   of the caregiver, that the caregiver is the only family member capable of caring for the child,

20   verifiable documentation that the inmate is the parent of the child, verifiable documentation

21   providing name and age of the child, and a release plan. Id. at 7-8.

22           Here, Defendant does not allege that Ms. Cloy is incapacitated. Rather, he argues that she

23   is likely to contract COVID-19 given her position as a medical assistant, and that illness from



     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 9
             Case 2:18-cr-00096-RSM Document 81 Filed 10/15/20 Page 10 of 10




 1   COVID-19 would be incapacitating. See Dkt. #72 at 4. Defendant offers no authority providing

 2   for compassionate release based on the possible future incapacitation of a caregiver, and the Court

 3   is not aware of any. Based on the current record, Defendant has failed to demonstrate that Ms.

 4   Cloy is incapacitated to the extent that she is incapable of caring for Defendant’s children.

 5   Accordingly, having considered the facts presented in light of BOP’s guidance, the Court

 6   concludes that Defendant has not demonstrated extraordinary and compelling family

 7   circumstances warranting a reduction in his sentence.

 8          Having determined that Defendant has not made the requisite showing of “extraordinary

 9   and compelling reasons” for compassionate release, the Court need not analyze whether a

10   reduction in Mr. McKinney’s sentence would be consistent with the factors set forth in 18 U.S.C.

11   § 3553(a) and the applicable policy statement issued by the United States Sentencing Commission.

12   See 18 U.S.C. § 3582(c)(1)(A).

13                                         III.     CONCLUSION

14          For the reasons set forth above, the Court ORDERS that Mr. McKinney’s Motion for

15   Compassionate Release, Dkt. #72, is DENIED. The Clerk is directed to send a copy of this Order

16   to all counsel of record.

17          IT IS SO ORDERED.

18

19          Dated this 15th day of October, 2020.

20

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE



     ORDER DENYING DEFENDANT’S MOTION
     FOR COMPASSIONATE RELEASE - 10
